          Case 1:19-cv-11563-ER Document 18 Filed 01/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JACOBI WILSON, on behalf of himself and all
others similarly situated,

                             Plaintiff,
                                                                       ORDER
             v.
                                                                 19 Civ. 11563 (ER)
AARGON AGENCY, INC. and JOHN DOES 1-
25,

                             Defendants.



RAMOS, D.J.

        On December 17, 2019, Jacobi Wilson filed a proposed class action against Aargon

Agency, Inc. (“Aargon”) and John Does 1-25 (the “John Doe Defendants”) alleging violation of

the Fair Debt Collection Practices Act. Doc. 1. On March 12, 2020, the parties notified the

Court that they had reached a settlement. Doc. 14. On March 27, 2020, the parties stipulated to

dismiss the action against Aargon. Doc. 17. The Court now directs Plaintiff to submit a status

report regarding the John Doe Defendants by February 2, 2021. Failure to comply with Court

orders may result in sanctions, including dismissal pursuant to Fed. R. Civ. P. 4(m).

       It is SO ORDERED.

Dated: January 19, 2021
       New York, New York

                                                          _______________________
                                                            Edgardo Ramos, U.S.D.J.
